Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered April 27, 1995, convicting him *532of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the court’s actions during the trial, including repeatedly admonishing defense counsel in the jury’s presence, deprived him of a fair trial. We disagree. The record clearly shows that the court’s actions were provoked by defense counsel’s persistent misconduct in disregarding the court’s evidentiary rulings, and in arguing with the court over its rulings. Where a defense counsel engages in tactics which are designed to disrupt the court, the defendant may not, absent other circumstances, successfully allege he was deprived of a fair trial (see, People v Cephas, 207 AD2d 903; People v Troy, 162 AD2d 744).
The defendant’s remaining contentions, including those raised on his pro se supplemental brief, are without merit. Mangano, P. J., Copertino, Joy and Florio, JJ., concur.